        Case 3:20-cv-00621-IM         Document 26   Filed 12/16/20   Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



PORT OF KALAMA, a Washington public             Case No. 3:20-cv-00621-IM
port, and John Does 1 through 100,
                                                OPINION AND ORDER
             Plaintiffs,

      v.

M/V SM MUMBAI, her engines, tackle,
apparel, furniture, equipment and all other
necessaries appertaining and belonging
thereto, in rem; KLC SM CO LTD, Korea
Tonnage No. 19 Shipping Co., dba SM Line
Corporation, in personam,

             Defendants,

Korea Tonnage No. 19 Shipping Co.,

             Third-Party Plaintiff,

      v.

Christopher M. Boyce, an individual,

             Third-Party Defendant.




PAGE 1 – ORDER
          Case 3:20-cv-00621-IM         Document 26       Filed 12/16/20     Page 2 of 7




IMMERGUT, District Judge.

       This matter comes before this Court on Third-Party Defendant Christopher Boyce’s

(“Boyce”) motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). ECF 13. Third -Party Plaintiff

Korea Tonnage No. 19 Shopping Co. (“Korea Tonnage”) is a privately held corporation which

owns the M/V SM MUMBAI (the “Vessel”), an ocean-going vessel which occasionally operates

on the navigable waters of the United States. ECF 8 at ¶ 4. Boyce was the lead pilot aboard the

Vessel when the incident giving rise to the present action occurred. Id. at ¶ 5.

       On April 16, 2020, Port of Kalama, a Washington public port which owns and operates a

vessel marina on the Columbia River in Kalama, Washington, brought suit against the Vessel

and Korea Tonnage. ECF 1. Port of Kalama’s complaint alleged that on April 13, 2020, the

Vessel passed its marina at “an excessively high rate of speed, causing an excessively large

wake” which caused $5.5 million in damages to the marina and boats moored there. ECF 1 at

¶ 8; ECF 8 at ¶ 10.

       On August 6, 2020, Korea Tonnage filed a third-party complaint against Boyce alleging

that the damages to the boats and marina were caused by Boyce’s “willful misconduct.” ECF 8 at

¶ 14. On September 8, 2020, Boyce filed a motion to dismiss the third -party complaint for failure

to state a claim upon which relief can be granted. ECF 13.

       This Court concludes that Korea Tonnage has alleged sufficient facts to states a facially

plausible claim against Boyce. Accordingly, Boyce’s motion to dismiss is denied.

                                         BACKGROUND

       The following facts are taken from Korea Tonnage’s third -party complaint. See Wilson v.

Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012) (“On a motion to dismiss, all material

facts are accepted as true and are construed in the light most favorable to the plaintiff.”). On



PAGE 2 – ORDER
          Case 3:20-cv-00621-IM           Document 26     Filed 12/16/20     Page 3 of 7




April 13, 2020, Boyce piloted the Vessel as it navigated up the Columbia River. Id. at ¶ 6. Boyce

was the senior, lead pilot and had two trainee pilots with him. Id. Boyce directed the speed of the

Vessel the entire time he was aboard. Id. at ¶ 7.

        The Vessel navigated upriver without incident until approximately 3:35 a.m., when

Boyce directed a speed increase from “half ahead” (60 rpm) to “full ahead” (75 rpm). Id. at ¶ 8.

The Vessel’s full ahead speed was in excess of fifteen knots. Id. At around 3:58 a.m., the Vessel

passed the Kalama Export grain terminal at a speed of fifteen to sixteen knots. Id. at ¶ 9. A few

minutes later, the Vessel passed the entrance to Port of Kalama’s marina at approximately the

same speed. Id. The Vessel’s speed created a three- to four-foot-tall wake wave which caused

damage to the boats moored at the marina and structural damage to the marina’s docks and

supporting structures. Id. at ¶ 10.

        In a report from April 17, 2020 to the Oregon Board of Maritime Pilots (“OBMP”),

Boyce reported that his “standard practice” is to reduce the speed of any vessel he pilots to

approximately ten knots when passing Port of Kalama’s marina. Id. at ¶ 11. Boyce said he

operated the Vessel at full ahead speed because there were no vessels berthed at the Kalama

Export grain terminal. Id. Boyce’s OBMP report does not mention any consideration given to the

potential impact of the Vessel’s speed on boats moored at Port of Kalama’s marina or the

structure of the marina itself. Id. at ¶ 12.

                                               STANDARDS

        A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual



PAGE 3 – ORDER
          Case 3:20-cv-00621-IM          Document 26       Filed 12/16/20      Page 4 of 7




allegations, the court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party. See Daniels-Hall v. Nat’l

Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth,

allegations in a complaint “may not simply recite the elements of a cause of action, but must

contain sufficient allegations of underlying facts to give fair notice and to enable the opposing

party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The court

must draw all reasonable inferences from the factual allegations in favor of the plaintiff. Newcal

Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The court need not,

however, credit the plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft

v. Iqbal, 556 U.S. 662, 678–79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quotation

marks omitted).

                                           DISCUSSION

       Boyce moves to dismiss Korea Tonnage’s third-party complaint for failure to state a

claim upon which relief can be granted. ECF 13 at 1. Specifically, Boyce asserts that Korea

Tonnage’s claim against him is barred by O.R.S. 776.510 et seq (the “Act”). Id. at 8–11. In an



PAGE 4 – ORDER
          Case 3:20-cv-00621-IM         Document 26        Filed 12/16/20    Page 5 of 7




effort to “stimulat[e] and preserv[e] … maritime commerce,” the Act limits the liability of pilots

from the consequences of “negligence or errors in judgment.” O.R.S. 776.510, 776.520.

However, the Act expressly maintains that pilots can be held liable for “willful misconduct or

gross negligence.” O.R.S. 776.520(4). Boyce claims that Korea Tonnage’s complaint does not

allege sufficient facts to state a claim that he acted with willful misconduct or gross negligence,

as is required for a pilot to be liable under the Act. ECF 13 at 8–11.

       Ninth Circuit precedent directs courts considering maritime torts to look to state common

law. Greger Pac. Marine, Inc. v. Or. Offshore Towing, Inc., No. 3:13-cv-00461-SI, 2014 WL

3420770, at *6 n.5 (D. Or. July 10, 2014) (citing Royal Ins. Co. of America v. Sw. Marine, 194

F.3d 1009, 1015 (9th Cir. 1999)). Under Oregon law, “[g]ross negligence is characterized by

conscious indifference to or reckless disregard of the rights of others.” Garrison v. Pac. Nw. Bell,

608 P.2d 1206, 1211 (Or. Ct. App. 1980). “This state of mind has been described as an ‘I don't

care what happens' attitude.” Id. at 1211–12. Thus, the question before this Court is whether

Korea Tonnage’s complaint states a facially plausible claim that Boyce acted with conscious

indifference to or reckless disregard of the rights of others.

       Here, the third-party complaint alleges that Boyce was the lead pilot in exclusive control

of the Vessel’s speed when it created a large wake wave that resulted in millions of dollars of

damage to Port of Kalama’s marina and the boats moored there. ECF 8 at ¶ 10. Boyce concedes

in his motion to dismiss that he “should have slowed the Vessel as he passed the Port” and that

his decision not to “resulted in property damage.” ECF 13 at 4. Indeed, Boyce wrote in his

OBPM report that his “standard practice” is to reduce the speed of any vessel he pilots to

approximately ten knots when passing Port of Kalama’s marina. ECF 8 at ¶ 11. Yet on April 13,

2020, Boyce maintained a “full ahead” speed of fifteen to sixteen knots when passing the marina.



PAGE 5 – ORDER
          Case 3:20-cv-00621-IM         Document 26       Filed 12/16/20     Page 6 of 7




Id. In his OBPM report, Boyce said he operated the Vessel at full ahead speed because there

were no vessels berthed at the Kalama Export grain terminal, which the Vessel passed a few

minutes before passing Port of Kalama’s marina. Id. However, the OBMP report does not

mention any consideration given to the potential impact of the Vessel’s speed on boats moored at

Port of Kalama’s marina or the structure of the marina itself. Id. at ¶ 12. Boyce made this

decision despite knowing of the marina’s presence and the probability of causing substantial

damage to persons and property at the marina. Id.

       Taking Korea Tonnage’s allegations as true and drawing all reasonable inferences in its

favor, this Court finds that the third-party complaint states a facially plausible claim that Boyce

acted with conscious indifference to or reckless disregard of the rights of others. Boyce had

exclusive control of the Vessel’s speed and disregarded his own standard practice when he

navigated the Vessel by Port of Kalama’s marina at full ahead speed. In making this decision,

Boyce reported considering the lack of vessels berthed at the Kalama export grain terminal, but

not the boats moored at the marina or the marina itself despite knowing of their presence. A

central purpose of having a river pilot like Boyce navigate river voyages is because of their local

knowledge of structures and facilities that could be damaged by a large wake wave. These facts

are sufficient to state a facially plausible claim that Boyce’s decisions were marked with a

conscious indifference to the rights of Port of Kalama.

       Under Oregon law, “[o]rdinarily, the issue of gross negligence is a question of fact to be

decided by the jury.” Garrison, 608 P.2d at 1212 (citing Oregon Auto Ins. Co. v. Fitzwater, 531

P.2d 894, 898 (Or. 1975)). As the Oregon Supreme Court has explained, this is because “it is

seldom that a determination can be made as to the degree of negligence without the submission

of proof. All the surrounding circumstances, too numerous to be alleged in a complaint, must be



PAGE 6 – ORDER
         Case 3:20-cv-00621-IM         Document 26      Filed 12/16/20     Page 7 of 7




taken into consideration in determining whether the alleged acts were done with the requisite

reckless disregard.” Fassett v. Santiam Loggers, Inc., 517 P.2d 1059, 1060 (Or. 1973). Having

pled sufficient facts that state a plausible claim of gross negligence, Korea Tonnage should be

afforded the opportunity to proceed with its claim and present a full submission of proof on the

issue of whether Boyce’s conduct rose to the level of gross negligence.

                                        CONCLUSION

       For these reasons, Boyce’s motion to dismiss Korea Tonnage’s third -party complaint,

ECF 13, is DENIED.

       IT IS SO ORDERED.

       DATED this 16th day of December, 2020.


                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 7 – ORDER
